                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:20-CV-96-D


DORA P. BULLOCK,                                )
                                                )
                                Plaintiff,      )
                                                )
                   v.                           )                       ORDER
                                                )
CREEDMORE NORTH CAROLINA                        )
POLICE DEPARTMENT, et al.,                      )
                                                )
                                Defendants.     )


        On March 12, 2020, plaintiff filed a civil action in this court and paid the $400 filing fee

[D.E. 1].    On October 13, 2020, Magistrate Judge Numbers issued a memorandum and

recommendation ("M&R") and recommended that the court deny Bullock's motion for entry of

default and grant defendants' motions to dismiss. See [D.E. 26]. On December 16, 2020, plaintiff

moved for a refund of the $400 filing fee [D.E. 27]. On December 23, 2020, this court adopted the

conclusions in the M&R, denied as meritless plaintiff's motion for entry of default, granted

defendants' motions to dismiss~ and directed the clerk to close the case. See [D.E. 28, 29].

       Plaintiff chose to file this meritless case. There is no provision in the Federal Rules of Civil
               \


Procedure or the rules of this court to permit a refund of the filing fee to a non-prevailing plaintiff.

The motion for a refund [D.E. 27] is DENIED.

        SO ORDERED. This L day of July 2021.



                                                       ~~.n~viilm
                                                        United States District Judge
